Citation Nr: 0429236	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  97-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation for a dental disorder under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1942 to July 
1944.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board had previously remanded this matter in September 
1997 to determine, in part, whether further Department of 
Veterans Affairs (VA) dental treatment records could be 
obtained regarding the 1948 dental treatment the veteran 
claims resulted in the loss of numerous teeth and consequent 
residual problems.  Thereafter, after additional efforts to 
obtain such records had been unsuccessful, an August 1998 
Board decision denied the claim as not well-grounded, and 
following the veteran's timely appeal of that decision, a 
September 1999 Joint Motion for Remand determined that the 
veteran's request for a second hearing before the Board had 
not been adequately considered, and that due process required 
that the Board's August 1998 decision be vacated so that 
another hearing could be scheduled.  A September 1999 Order 
from the United States Court of Appeals for Veterans Claims 
(Court) reflects that the August 1998 Board decision was 
vacated and remanded for action consistent with the Joint 
Remand.  The record reflects that the veteran was provided 
with his requested hearing in June 2003, and the matter was 
thereafter returned to the Board for further appellate 
review.  

Thereafter, in October 2003, the Board in part determined 
that certain evidence of record warranted remand of this 
matter for further evidentiary development, and the Board 
finds that the action requested in the Board's previous 
remand has been accomplished to the extent necessary for 
current appellate review.  


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no additional dental disability 
that is the result of treatment provided by the VA.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for dental disability is not warranted.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been advised of the evidence needed to 
substantiate his claim and the respective obligations of the 
VA and the veteran to obtain that evidence in the rating 
decision of May 1996, the June 1996 statement of the case, 
the December 1996 supplemental statement of the case, the 
Board's remand of September 1997, the November 1997 
supplemental statement of the case, the December 2002 
supplemental statement of the case, correspondence dated in 
March 2003, the Board's remand of October 2003, and the 
August 2004 supplemental statement of the case.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In particular, the Board observes that although the veteran 
primarily maintains that he sustained additional dental 
disability as a result of the unnecessary extraction of 
numerous maxillary and mandibular teeth by VA in 1948, the 
veteran was specifically advised in the November 1997 
supplemental statement of the case and the most recent 
supplemental statement of the case in August 2004 that even 
though VA extracted numerous teeth in 1948, there was no 
evidence of additional dental disability that arose out of 
that treatment.  However, neither the veteran nor his 
representative have provided evidence that the veteran 
sustained additional disability as a result of VA treatment.  
Thus, the Board finds that this claim would not benefit from 
any further development and the VCAA is arguably not even 
applicable.  In addition, even with the application of the 
VCAA, the veteran has been provided with an opinion as to the 
existence of any current dental disability resulting from the 
extraction of the veteran's teeth, and was given an 
opportunity to provide evidence in response to that opinion, 
without any indication that there would be any further action 
taken by VA.  

Moreover, the veteran has been advised of the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records that are not in the record 
or sufficiently addressed by documents in the claims file.

While the VCAA notice requirements satisfied by the above-
noted adjudications and communications from the RO primarily 
came after the appellant received the initial unfavorable 
rating action, and there is no notice that specifically 
requests that the appellant provide any evidence in the 
veteran's possession that pertains to the claim as addressed 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated by the foregoing communications from the RO and 
the Board, the Board finds that appellant has otherwise been 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under VCAA is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the content elements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

The Board also again notes that the record now contains the 
opinion of the August 2004 dental examiner that further 
permits the Board to assess the existence of any current 
findings or diagnoses of dental disability.  Thus, based on 
all of the foregoing, the Board finds that remand of this 
matter for further notice and/or development under the VCAA 
would be an unnecessary waste of appellate time and 
resources.  

As was noted above, the veteran primarily contends that he 
sustained additional dental disability as a result of the 
unnecessary extraction of numerous maxillary and mandibular 
teeth by VA in 1948.  

A review of the veteran's claims file reveals that in April 
1948, following service separation, the veteran was admitted 
to a VA hospital with many somatic complaints.  The final 
summary report of that period of hospitalization reveals that 
the veteran was diagnosed with migraine headaches and anxiety 
reaction.  Further, it was indicated that during the 
hospitalization, a dentist recommended the removal of some of 
the veteran's teeth, because they appeared diseased on the X-
rays.  As such, the carious teeth were reportedly extracted.  
The veteran was to return to the VA hospital in two months to 
be fitted for plates.  He was discharged in June 1948.

A VA Record of Hospitalization, dated in June 1948, indicates 
that the veteran's diagnoses for the above-noted period of 
hospitalization included dental caries, and three missing 
teeth.  Further, the record listed the following operations 
performed during that period of hospitalization: proctoscopic 
examination; gastroscopic examination; and, "Ex. of teeth 
(20)."  Another VA Record of Hospitalization, dated in 
October 1948, reveals that the veteran underwent "completion 
of service dentures."  There is no other medical evidence of 
record regarding extraction of the veteran's teeth in 1948.

In a September 1996 hearing at the RO, the veteran indicated 
that he currently had difficulty maintaining his remaining 
teeth, since the plates placed much wear and tear on those 
teeth.

In June 1997, the veteran appeared at a hearing before Board 
to provide testimony about the history of his teeth.  He 
stated that prior to service, he had all his teeth, including 
one tooth that had undergone a root canal while he was in 
high school (transcript (T.) at p. 3).  During service, he 
indicated that he had one or two wisdom teeth removed, but 
otherwise he had all his teeth (T. at pp. 3-4).  Following 
service separation, during the 1948 VA hospitalization, a 
dentist removed three or four teeth at a time, over a four to 
five week period (T. at p. 6).  In total, the veteran 
indicated that a dentist removed approximately 21 to 24 of 
his teeth (T. at pp. 8-9).  He further stated that the teeth 
were supposedly removed to relieve his migraine headaches, 
although his headaches were not relieved (T. at p. 9).

At a subsequent hearing before the Board in June 2003, the 
veteran again testified that he currently had difficulty 
maintaining his remaining teeth, since the plates placed much 
wear and tear on those teeth. 

VA dental examination in August 2004 revealed that the 
veteran sought treatment at VA for an abscessed tooth in 1954 
at the same time he was undergoing evaluation for headaches.  
According to the veteran, the dentist told him that his 
headaches could be caused by problems with his teeth and 
proceeded to remove all of his maxillary teeth and a number 
of the mandibular teeth.  He further noted that the dentist 
stopped before removing all of his teeth as a result of the 
intervention of other clinical staff.  The examiner indicated 
that he could find no documentation in the record to support 
this contention or the extractions.  

The examiner did locate entries for restorations during 
service and replacements after service, and current 
evaluation revealed a maxillary denture, and recurrent dental 
carries in teeth 22 to 26, and 28, and the need for 
replacement of a gold crown on tooth 31.  

Examination revealed no tissue pathology other than 
generalized gingivitis, and the veteran had full range of 
motion with no limitation upon opening.  The examiner did 
comment that a treatment plan would require extensive 
restorative treatment including a new maxillary denture, 
crowns with posts and cores, possible additional endodontic 
therapy, and a new mandibular partial denture.

The examiner further commented that the veteran's situation 
was unfortunate, but that while the veteran submitted that 
the complained of treatment occurred at VA after service, the 
examiner could find no justification in the records to 
support his claim.



II.  Analysis

Prior to October 1, 1997, 38 U.S.C.A. § 1151 provided that VA 
was required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the 
same manner as if such disability, aggravation or death were 
service-connected," under the following circumstances: Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress to require that there be a showing of negligence on 
the part of VA for recovery under 38 U.S.C.A. § 1151, 
however, as the veteran's claim was filed prior to the 
effective date of the amended, the Board finds that the 
veteran is not required to show negligence in order to 
prevail in his claim.

The Board has reviewed the evidence of record, and once again 
notes that the critical inquiry is whether additional dental 
disability resulted from the removal of the veteran's teeth 
in 1948.  Neither the veteran nor his representative have 
asserted that the veteran sustained additional dental 
disability as the result of an event that was not reasonably 
foreseeable.  In the process of making such inquiry, the 
Board will address the evidence in favor and against the 
veteran's claim.  The Board would also note that the loss of 
the teeth themselves is not a compensable disability since 
replaceable missing teeth will be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. § 3.381 (2004).  

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on the 
alleged unnecessary extraction of numerous teeth in 1948, the 
Board finds that there is no medical evidence of currently 
identifiable additional dental disability related to this VA 
treatment.  In addition, while it is unclear whether the 
August 2004 VA dental examiner specifically noted the 
reference to the extraction of 20 teeth contained within on 
of the VA hospitalization record from 1948, it is clear that 
following his examination of the veteran, the examiner 
concluded that there was no tissue pathology other than 
generalized gingivitis, and the veteran had full range of 
motion with no limitation upon opening.

With respect to the evidence in support of the veteran's 
claim, the Board readily acknowledges and has examined the 
veteran's own statements and argument to the effect that VA 
dental treatment has caused him additional dental disability.  
However, it is long-established that the veteran, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Furthermore, it has not been demonstrated that 
the veteran possesses the requisite knowledge, education, 
skill, or training to qualify as a medical expert in order 
for such statements to be considered competent evidence.  Id.  
In short, the veteran's own speculations as to medical 
matters are without any probative value.  

As for the contemporaneous treatment records themselves, they 
are not reflective of any additional disability following the 
extraction of the veteran's teeth in 1948, and the recent 
opinion of the August 2004 also does not establish any 
additional dental disability.  

Therefore, based on the reasons and bases expressed above, 
the Board concludes that the preponderance of the evidence 
does not establish that additional dental disability has been 
sustained by the veteran as a result of the treatment 
administered to the veteran by the VA.  Accordingly, the 
claim for entitlement to VA benefits pursuant to 38 U.S.C.A. 
§ 1151 is denied.




ORDER

The claim for compensation for a dental disorder under the 
provisions of 38 U.S.C.A. § 1151 is denied.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



